Citation Nr: 0631876	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  98-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a plantar fibroma of 
the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
seeking entitlement to service connection for a left foot 
disability.  In January 2002, the veteran testified before 
the undersigned Veterans Law Judge, seated at the RO.  A 
transcript of that hearing has been added to the record.  

This appeal was previously presented to the Board in August 
2003 and again in May 2005.  On each occasion it was 
remanded to the RO for additional development.  It has now 
been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  Competent evidence that the veteran's plantar fibroma of 
the left foot was incurred during military service has not 
been presented.  

2.  Competent evidence that the veteran's plantar fibroma of 
the left foot is due to, results from, or is aggravated by 
his post-operative residuals of a plantar fibroma removal of 
the right foot has not been presented.  


CONCLUSION OF LAW

Plantar fibroma of the left foot is not due to service-
connected right foot disability, or incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Proper notice should also be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to service 
connection via RO letters issued in March 2001, August 2002, 
May 2003, April 2004, and April 2006.  In addition, these 
documents provided the veteran with specific information 
relevant to his claim.  Thus, no further notices are 
required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  In this 
respect, the Board notes that all private medical treatment 
records made known to VA have been obtained.  The veteran 
was also notified of the above development via the RO's 
letters to the veteran.  No response or additional records 
have been received to the present.  The RO has also obtained 
the veteran's medical treatment records and examination 
reports from the VA medical centers where he has reported 
receiving treatment.  Thus, the Board finds that no 
additional evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claim, has been 
identified or remains outstanding, and the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the aforementioned informational letters, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's 
claim discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that legal notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in May 1998) and 
appealed prior to enactment of the changes in the law.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notices provided to the 
appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).     

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided during the 
course of this appeal with notice of what type of 
information and evidence was needed to substantiate his 
claim for service connection.  Recently, he was also 
provided an April 2006 letter that contained notice of the 
type of evidence necessary to establish a disability rating 
and effective date for the disability on appeal.  Therefore 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  
Additionally, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The veteran seeks service connection for a plantar fibroma 
of the left foot, claimed as secondary to a service-
connected right foot disability.  Service connection may be 
awarded for any disability which is due to or the result of, 
or is otherwise aggravated by, a service-connected 
disability.  38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 
Vet. App. 439 (1995).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

As an initial matter, the Board notes that the veteran does 
not contend, and the evidence does not suggest, that his 
plantar fibroma of the left foot was incurred during 
military service.  The service medical records do not 
reflect any diagnosis of or treatment for plantar fibroma of 
the left foot.  Thus, service connection on a direct basis 
for a left foot disability is not warranted.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  

Rather, the veteran contends his left foot plantar fibroma 
is either the result of or aggravated by his service-
connected post-operative residuals of a plantar fibroma 
removal of the right foot.  Service connection for such a 
disability was granted under the provisions of 38 U.S.C.A. 
§ 1151 in May 1996, effective from June 1986.  

VA and private medical treatment records confirm a current 
diagnosis of plantar fibroma of the left foot.  As this 
evidence of a current disability is uncontroverted in the 
record, it is accepted by the Board.  Thus, the question 
before the Board is whether such a disability is due to, or 
is aggravated by, the veteran's service-connected right foot 
disability.  

On VA orthopedic examination of the feet in January 2000, 
plantar fibroma of the feet was confirmed; however, the 
examiner did not comment on the etiology of this disability, 
or whether a nexus existed between the right and left foot 
disorders.  Another VA medical examination was afforded the 
veteran in August 2004.  The examiner reviewed the claims 
file and physically examined the veteran.  Examination of 
the left foot confirmed a plantar fibroma at the arch of the 
foot.  However, the examiner stated "there is no 
correlation" between a fibroma or fibroma excision of one 
foot and a fibroma occurring on the other.  Therefore, he 
concluded the veteran's left foot plantar fibroma was 
unrelated to the same disability on the right foot; rather, 
the fact this disability occurred bilaterally was a matter 
of "natural progression."  

In support of his claim the veteran submitted a March 2005 
private medical examination report.  On physical examination 
the private podiatrist confirmed plantar fibroma of the left 
foot, possibly due to micro-trauma.  While the veteran "may 
have been prone to [fibroma development] already," based on 
his history of a right foot fibroma, overcompensation of the 
left foot "may have aggravated development of a fibroma to 
that side."  

Another VA examination was afforded the veteran in July 
2005.  A VA physician reviewed the claims file and 
personally examined the veteran.  Physical examination 
revealed fibromas along the medial aspect of the left foot, 
and such a diagnosis was confirmed.  Regarding the etiology 
of this disorder, the examiner stated a plantar fibroma of 
the left foot was the result of "multiple factors" and it 
would be "impossible" to specifically relate or rule out any 
connection to his plantar fibroma removal of the right foot.  
However, the examiner was doubtful surgery of the right foot 
would result in fibromas of the left foot, and it was 
therefore "less likely than not" a nexus existed between the 
two.  To suggest such a relationship would require 
"speculation as there is no direct medical correlation 
between the two."  

The veteran also testified on his own behalf in January 2002 
at the RO before a Veterans Law Judge.  He stated that 
following his initial right foot surgery in 1985, he 
continued to experience pain and tenderness of that foot, 
resulting in overcompensation and overuse of his left foot.  
For this reason, he contended service connection for a left 
foot disability was warranted.  

After considering the totality of the record, the Board 
finds the preponderance of the evidence to be against the 
veteran's claim for service connection for a plantar fibroma 
of the left foot.  As noted above, the veteran does not 
contend, and the record does not reflect, onset of this 
disability during military service; as such, service 
connection on a direct basis is not warranted.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  Rather, the veteran contends his left foot 
disability is due to or the result of his service-connected 
right foot disability.  However, the evidence of record does 
not support such a contention.  

The veteran has been afforded two VA medical examinations 
which addressed the issue of a nexus between his left foot 
and right foot disabilities; however, on both occasions 
medical examiners suggested it was unlikely his service-
connected right foot disability either caused or aggravated 
his plantar fibroma of the left foot.  On VA examination in 
August 2004, the examiner indicated "there is no 
correlation" between the two, and likewise in July 2005 a 
different VA medical expert stated such a relationship would 
require "speculation as there is no direct medical 
correlation between the two."  The Board notes both opinions 
were based on personal examination of the veteran as well as 
review of his complete medical history within the claims 
folder.  

In support of his claim the veteran has submitted the 
aforementioned March 2005 private medical opinion.  While 
the veteran's private podiatrist has suggested his right 
foot disability "may have aggravated development of a 
fibroma to [the left] side", the Board finds this opinion 
inadequate to establish service connection.  The mere 
possibility of a nexus is insufficient, and is just the sort 
of "pure speculation or remote possibility" which is 
forbidden by the applicable regulations to serve as a basis 
for entitlement to service connection.  38 C.F.R. § 3.102 
(2006); see Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991).  This is 
not to say that a physician's statement must be expressed in 
terms of certainty in order for it to have any probative 
merit.  See Lathan v. Brown, 7 Vet. App. 359, 366 (1995).  
However, the law is clear that medical evidence which uses 
terms such as "may", which implies "may not", is, without 
supporting clinical data or other rationale, too speculative 
and does not provide the degree of certainty required to 
constitute medical nexus evidence.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see Mattern v. West, 12 Vet. App. 222 
(1999).  The remainder of the evidence does not suggest any 
current disability of the veteran's left foot is due to, the 
result of, or is aggravated by, his service-connected right 
foot disability.  Hence, service connection for a left foot 
disability must be denied.  

The veteran himself alleges his plantar fibroma of the left 
foot results from or is aggravated by his service-connected 
right foot disability.  However, as a layperson, his 
opinions regarding medical diagnosis, etiology, and nexus 
are not binding on the Board.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a plantar 
fibroma of the left foot.  The veteran has not demonstrated 
such a disability was incurred during military service, or 
results from or is aggravated by a service-connected 
disability.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Service connection for plantar fibroma of the left foot is 
denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


